DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 102 for claims 1-3, 7. 9, 10, 12, 14 and 15 has withdrawn with respect to the arguments received on March 08, 2022. 
Claim Rejections - 35 USC § 103 for claims 4 and 8 has withdrawn with respect to the arguments received on March 08, 2022. 
Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
     The closest prior art, namely, Zaizen’686 (US 2019/0232686) and Ito’650 (US 2005/0169650) fail to teach “wherein when at least one of the first reference value and the second reference value is not less than the threshold value, the controller is configured to carry out: as a second recording preparation process, controlling the conveyer to convey the recording medium in the conveyance direction from the predetermined place to the recording start position where the ink is discharged first on the recording medium, without carrying out the front edge detecting process, and the recording process” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Zaizen’686 (US 2019/0232686) and Ito’650 (US 2005/0169650) fail to teach “wherein the controller is configured not to carry out the detecting process when at least one of the first reference value and the second reference value is not less than the threshold value” along with all the other limitations as required by independent claim 7.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.